ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a saddle riding vehicle comprising: a light emitting device configured to radiate light to outside of the vehicle; an object information acquisition device configured to acquire information of an object outside the vehicle; a control board, to which the light emitting device is attached, configured to control the light emitting device; and an accommodating case configured to accommodate the light emitting device, the object information acquisition device, and the control board, wherein the object information acquisition device is supported by the control board the light emitting device is supported by one surface of the control board, and the object information acquisition device is supported by an opposite surface of the control board.
The closest prior art, Bauer [US 6509832] teaches the details of a vehicle lighting device with an object acquisition device, however, fails to teach or disclose the mounting configurations as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a saddle riding vehicle comprising: a light emitting device configured to radiate light to outside of the vehicle; an object information acquisition device configured to acquire information of an object outside the vehicle; a control board, to which the light emitting device is attached, configured to control the light emitting device; and an accommodating case configured to accommodate the light emitting device, the object information acquisition device, and the control board, wherein the object information acquisition device is supported by the control board the light emitting device is supported by one surface of the control board, 
As to claim 6 and its dependent claims, the claims recite the details of a saddle riding vehicle comprising: a light emitting device configured to radiate light to outside of the vehicle; an object information acquisition device configured to acquire information of an object outside the vehicle; a control board, to which the light emitting device is attached, configured to control the light emitting device; and an accommodating case configured to accommodate the light emitting device, the object information acquisition device, and the control board, wherein the object information acquisition device is supported by the control board, the accommodating case is a headlight case installed at a front section of the vehicle, and the light emitting device is an LED that constitutes a light source of a headlight, the control board is disposed substantially horizontally in the headlight case, the LED is attached to a lower surface of the control board, a reflector configured to reflect and radiate light emitted from the LED toward a side in front of the vehicle is disposed below the control board, and the object information acquisition device is supported by an upper surface of the control board.
The closest prior art, Bauer [US 6509832] teaches the details of a vehicle lighting device with an object acquisition device, however, fails to teach or disclose the mounting configurations as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a saddle riding vehicle comprising: a light emitting device configured to radiate light to outside of the vehicle; an object information acquisition device configured to acquire information of an object outside the vehicle; a control board, to which the light emitting device is attached, configured to control the light emitting device; and an accommodating case configured to accommodate the light emitting device, the object information acquisition device, and the control board, wherein the object information acquisition device is supported by the control board, the accommodating case is a headlight case installed at a front section of the vehicle, and the light emitting device is an LED that constitutes a light source of a headlight, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875